Case 2:20-cv-00146 Document 83 Filed 11/20/20 Page 1 of 5 PagelD #: 2305

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

AMBER D. HALL,
Plaintiff,
Vv.

GESTAMP WEST VIRGINIA, LLC,
BARRY HOLSTEIN, KENNETH
SUPRENANT & SCOTT HUGHES,

Civil Action No.: 2:20-cv-00146

ae emer Set Sema eget nee ee ee Sneet Nee! Nace

Defendant.
AFFIDAVIT OF SHAWN WATERS

1. My name is Shawn Waters, | am over the age of 18 years old. | worked at
Gestamp West Virginia, LLC between Jan. 5, 2015 and May 8, 2020. | was
working when Amber Hall was terminated.

2. | worked as a quality auditor, first shift. | have firsthand knowledge that Antione
Anderson propositioned Sara Cook for sexual relations while Sara Cook was a
subordinate to Antione Anderson, Kelly Carroll reported the relationship to Scott
Hughes. Antione Anderson didn’t face any discipline or investigation. Antione
Anderson constantly propositioned female workers for sexual favors to which
was common knowledge. Antione Anderson asked me, ona weekly basis, when
I'm going “black”. Suggesting that | have sex with a black man - Antione
Anderson is a black man. Women that did sleep with Antione Anderson got
promoted such Sara Cook, and Erica Haynes. | have personal knowledge that

Erica Haynes did sieep with Antione Anderson. Erica Haynes also had sexual
Case 2:20-cv-00146 Document 83 Filed 11/20/20 Page 2 of 5 PagelD #: 2306

relationships with Joel Jones, and Aaron Lambert. These relationships were also
well known throughout the plant.

3. Antione Anderson recruited a female named Leann Hemingway from 3" shift
Lasers department, to first shift quality. Antione Anderson was having a sexual
relationship with Leann Hemingway and allowed her to come in to work when
she wanted, Antione Anderson also adjusted Leann Hemingway’s time on her
clock in to show that she would appear on time when she was not. Antione
Anderson would sexually rub on her shoulders during working hours in front of
the whole department.

4. | have personal knowledge that Bill Hardman was charged with sexual
harassment while employed at Gestamp, namely Rhonda Holbert. Bill Hardman
was not fired for the sexual harassment and was permitted to keep his job. |
know personally this was also reported to Human Resources.

5. | have personal knowledge that Gestamp employee David Workman, and an
employee that went by “Tiny” were both terminated after filing claims for FMLA
leave.

6. | was personally sexually harassed by Ken Brooks. It was reported to Scott
Hughes. Hughes didn’t terminate Ken Brooks. | personally know that this was
Ken Brooks’ third complaint for sexual harassment at Gestamp. The first being a
female name Haley (last name escapes me) (Haley was “air humped” by Ken
Brooks), and a second female, then myself. Ken Brooks is still working a
Gestamp and is close with Antione Anderson. Many supervisors at Gestamp

knew about my complaints as to the sexual harassment forced upon me by Ken
2
Case 2:20-cv-00146 Document 83 Filed 11/20/20 Page 3 of 5 PagelD #: 2307

Brooks including David Underwood, Jimmy Rolland, Sandra King, Antione
Anderson, Scott Hughes, and John Fields.

7. The sexual harassment by Ken Brooks was reported to Human Resources prior
my evaiuation. | had always got 4-5s on my evaluations. | was provided 2-3s on
my evaluations after the sexual harassment was reported.

8. | have personal knowledge of Antione Anderson “dirty dancing” with subordinate
female employees and purchasing drinks for them a Christmas Party 20178 in
front of the whole company, including Scott Hughes. Antione Anderson was not
disciplined.

9. | have direct knowledge that Scott Hughes physically grabbed Kathryn Kessler by
the arm, amounting to unwanted physical contact. Gestamp then forced Kathryn
Kessler to leave the company. Kathryn Kessler is a female.

10. Antione Anderson also told me personally to get Kelly Carroll fo go out on a date
with him. Kelly Carroll declined several times. Then Antione Anderson told me
personally that he only needed “20 minutes” with Kelly Carroll implying that he

just wanted to have sex with her.
Case 2:20-cv-00146 Document 83 Filed 11/20/20 Page 4 of 5 PagelD #: 2308

TO-WIT:

COUNTY OF Kanawha

Donn ilazen e >

Shawn Waters, November 19, 2020

 

    

NOTARY Pu
STATE OF WEST VIRGHEA,

DEBRA RENEA HOLMES.

“ 1800 BIGLEY AVENUE
“ CRARLESTON, WY 28309 é
sa gl Commission Expieas MARCH 28, aneo ¢

 
      
     
Case 2:20-cv-00146 Document 83 Filed 11/20/20 Page 5 of 5 PagelD #: 2309

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

AMBER D. HALL,

Plaintiff,
Vv. Civil Action Number: 2:20-cv-00146
Judge: John T. Copenhaver, Jr.

GESTAMP WEST VIRGINIA, LLC,
BARRY HOLSTEIN,

KENNETH SUPRENANT,

& SCOTT HUGHES,

Defendants.

CERTIFICATE OF SERVICE
I, D. Adrian Hoosier, IJ, counsel for Plaintiff, do hereby certify that I have served
the foregoing AFFIDAVIT OF SHAWN WATERS, via United States District Court E-

filing, on this the 20" day of November, 2020, to the following:

Hendrickson & Long, PLLC
Attention: Raj A. Shah
Post Office Box 11070

Charleston, West Virginia 25339

Burr & Forman, LLP
Attention: Ronald W. Flowers, Jr.
420 North 20" Street, Suite 3400
Birmingham, Alabama 35203

 

D. Adgiarf Hoosier, I, Esquire WVSB #10013
